Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00758-CR

                                       IN RE Robert RODRIGUEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On October 25, 2019, relator filed a petition for writ of mandamus asking this court to order

the district clerk to “perform her duty and forward relator’s pro-se motions for a judicial decision where

more than 60 days have elapsed and no decision [has] been rendered.” By statute, an appellate court

has the power to issue a writ of mandamus against a district or county court judge. See TEX. GOV’T

CODE § 22.221(b). An appellate court may also issue a writ of mandamus to enforce its

jurisdiction. See id. § 22.221(a). This court does not have jurisdiction to issue a writ of mandamus

against a district clerk or a court reporter unless such writ is necessary to enforce our jurisdiction. See

In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding) (per curiam).

Relator has not asserted that the writ he is requesting is necessary to enforce our jurisdiction, nor has



1
 This proceeding arises out of Cause No. 2019-CR-10734, 2019-CR-10735, NM526505, 1990-CR-1294, styled The
State of Texas v. Robert Rodriguez, pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable
Lori I. Valenzuela presiding.
                                                                                       04-19-00758-CR


he provided a record that would support such an argument. Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (holding relator has burden of providing a sufficient record to establish right to mandamus

relief). Accordingly, relator’s petition for writ of mandamus is dismissed.

                                                   PER CURIAM

Do not publish




                                                 -2-